Name: Commission Regulation (EEC) No 3293/80 of 18 December 1980 amending Regulation (EEC) No 2044/75 for the 20th time in connection with the payment of the refund for butter and butteroil
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 344/ 10 Official Journal of the European Communities 19 . 12 . 80 COMMISSION REGULATION (EEC) No 3293/80 of 18 December 1980 amending Regulation (EEC) No 2044/75 for the 20th time in connection with the payment of the refund for butter and butteroil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2), and in particular Articles 1 3 (3) and 1 7 (4) thereof, Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3 ), as last amended by Regulation (EEC) No 2429/72 (4), and in particular the second subparagraph of Article 6 (2) and Article 6 (3) thereof, Whereas Article 5 (6) and (7) of Commission Regula ­ tion (EEC) No 2044/75 (5 ), as last amended by Regula ­ tion (EEC) No 3265/80 (6), specifies that the destina ­ tion must appear on every export licence and certifi ­ cate for butter and butteroil and that in order to ensure that the butter or butteroil reaches this destina ­ tion , payment of part of the refund is to be made only when evidence is presented that the butter or butteroil has reached the destination ; Whereas this rule on payment of the refund can only be applied in cases where the same amount is fixed for all destinations ; whereas it is necessary however to fix no refund for butter or butteroil exported to Zone C 2 ; whereas in these circumstances application of Article 5 (7) of Regulation (EEC) No 2044/75 must be suspended for butter or butteroil exported after this Regulation has entered into force ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph 8 is added to Article 5 of Regulation (EEC) No 2044/75 : '8 . The provisions of paragraph 7 shall not apply : (a) to products in respect of which the customs formalities for export from the Community are completed as from the date of entry into force of this Regulation ; (b) to products placed under the arrangements referred to in Article 5 of Regulation (EEC) No 565/80 as from the date of entry into force of this Regulation .' Article 2 Where, for the products referred to in Article 5 (8 ) of Regulation (EEC) No 2044/75, an export certificate comprising an advance fixing of the refund, has been delivered within the meaning of Article 4 (2) before entry into force of the present Regulation , the party concerned may on written request , which must reach the competent authority within a period of 30 days following the entry into force of this Regulation , obtain cancellation of the certificate , the security being released . Article 3 This Regulation shall enter into force on 19 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1980 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204, 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 155, 3 . 7 . 1968 , p. 1 . (*) OJ No L 264, 23 . 11 . 1972, p. 1 . ( 5 ) OJ No L 213 , 11 . 8 . 1975 , p. 15 . (6 OJ No L 342, 17 . 12. 1980, p. 28 .